DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2007290568A; previously cited and applied).
	Regarding claims 9-12, Maeda, in the embodiment shown in Figs. 17-21, discloses a track link 61 comprising: an elongate link body including a first link body end (labeled below in reproduced and annotated Fig. 17), a first link strap (“top-side” portion of link bounded by dotted lines shown in reproduced and annotated Fig. 17 below), a second link body end (labeled below in reproduced and annotated Fig. 17), a second link strap (“bottom-side” portion of link bounded by dotted lines shown in reproduced and annotated Fig. 17 below), and a middle section (wider 32 and a second track pin bore 32 formed, respectively, in the first link strap and the second link strap and each extending between an inboard side and an outboard side of the elongate link body (Figs. 17 and 21); the elongate link body further including a lower shoe-mounting surface (unlabeled surface of link 61 that contacts plate or shoe 25), and an upper rail surface structured for contacting rotating elements in a machine track and defining a longitudinal midline (Fig. 21); the upper rail surface being formed upon the first link strap, the second link strap, and the middle section; the upper rail surface is canted, in an inboard-outboard direction, to the longitudinal midline in the first link strap longitudinally between the middle section and the first track pin bore and longitudinally between the first track pin bore and the first link body end (the upper rail surface is canted between both the middle section and the first track pin bore and between the first track pin bore and the first link body end as clearly shown and labeled in reproduced and annotated Fig. 17 below); and the upper rail surface is canted, in the inboard-outboard direction, to the longitudinal midline in the second link strap longitudinally between the middle section and the second track pin bore and longitudinally between the second track pin bore and the second link body end (the upper rail surface is canted between both the middle section and the second track pin bore and between the second track pin bore and the second link body end as clearly shown and labeled in reproduced and annotated Fig. 17 below), wherein the upper rail surface is canted toward the longitudinal midline in directions of the first link body end and the second link body end in the first link strap and the second link strap, respectively (Fig. 17), wherein the upper rail surface includes an inboard peripheral edge and an outboard peripheral edge, and the inboard peripheral edge and the outboard peripheral edge are parallel to one another in each of .

    PNG
    media_image1.png
    505
    341
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Nishimori et al. (JP 09249162 A; hereinafter “Nishimori”; previously cited and applied).
	Although Fig. 17 of Maeda further discloses the upper rail surface of link 61 having a first width within the middle section, and a second width within each of the first link strap and the second link strap, and appears to show the second width being about 45% or less of the first width, Maeda fails to expressly disclose this claimed relationship.
	Nishimori, however, in the embodiment shown in Fig. 3, teaches a track link 31 in which the second width of the link straps of the link are clearly less than a first width of the middle section because of the gap S1 present between link straps of adjacent links to prevent the occurrence of abnormal noise generated due to uneven frictional contact between the links.
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the track link of Maeda by including a gap between the link straps of adjacent .

Allowable Subject Matter
7.	Claims 1-3, 5-8 and 14-20 are allowed.

Response to Arguments
8.	Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument with respect to independent claim 9 that “Maeda most certainly does not teach an upper rail surface that is canted longitudinally between a track pin bore and a link body end”, the Examiner respectfully disagrees.  As clearly shown in reproduced and annotated Fig. 17 of Maeda above, the upper rail surface is canted in both the first and second link straps longitudinally between respective track pin bores and respective link body ends.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617